DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20, 34 and 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20 recite ratios having weight ratio of benzoate salts or acids less that 1.0.  There is insufficient antecedent basis for this limitation in the claims because claim 1 recites weight ratio of 1:1 to 12.5:1. Correction is required.
Broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation of surfactants, and the claim also recites specific species of surfactants which is the narrower statement of the 
Claims 56-59 recite the limitation “one or more scalp health agents”.  There is insufficient antecedent basis for this limitation in the claims. Claims 51, 49 and 32 are dependent on claim 1, wherein, claim 1, does not recite “scalp health agents”. Correction is required.
The examiner suggests to change the dependency of claims 56-59 to claim 53. 
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites a weight ratio of about 1:1 to 12.5:1 of the salicylate salts or acids to the benzoate salts or acids” which is the same ratio recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-59 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1).
Mann et al. (US’ 615 A1) teaches a hair shampoo composition comprising Sodium lauryl ether sulfate (anionic surfactant) in the amount of 9.0% as claimed in claims 1, 32-34 and 37-41 (see page 20, paragraph, 0106, Example formulation), piroctone olamine as a surfactant soluble antidandruff agent in the amount of 1% and climbazole as claimed in claims 1 and 25-31 (see page 20, paragraph, 0106, Example formulation), sodium salicylate and sodium benzoate in the claimed amounts or overlapped with the claimed amounts as claimed in claims 1-11 (see page 20, paragraph, 0106, Example formulation), wherein the shampoo composition also comprises other surfactants include lauryl citrate sulfosuccinate as claimed in claims 35 and 36 (see page 20, paragraph, 0106, Example formulation), wherein the shampoo composition also comprises Guar hydroxypropyltriammonium chloride a as cationic polymer in the amount of 0.20% as claimed in claims 42-47 (see page 20, paragraph, 0106, Example formulation) and wherein the hair shampoo composition also comprises Zinc pyrithione as a scalp health agent in the amount 
Regarding claims 1 and 12-20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of benzoates and salicylates in the composition so as to get the maximum effective amounts of these ingredients, and to calculate the ratio between them, and, thus, would expect such a composition to have similar property to those claimed, absent unexpected results. 
The instant claims differ from the teaching of Mann et al. (US’ 615 A1) by reciting a composition comprising from 0.01% to 5% of one or more polyacrylate or polyacrylamide based thickening polymer.
   However, Mann et al. (US’ 615 A1) teaches a composition comprising thickeners  which particularly advantageously a polycarylate (see page 10, paragraph, 0092).
Argembeaux et al. (US’ 135 A1) in analogous art of a cosmetic preparation, teaches a shampoo composition (see claim 42) comprising one or more crosslinked acrylate copolymers in the amounts of 0.1 to 5% as claimed in claims 48-52 (see claims 24-26), wherein the composition has a pH in the range of 4 to 7 which is overlapped with the claimed ranges as claimed in claims 21 and 22 (see claim 28).
Therefore, in view of the teaching of Argembeaux et al. (US’ 135 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Mann et al. (US’ 615 A1) by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EISA B ELHILO/Primary Examiner, Art Unit 1761